Citation Nr: 1821686	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-31 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 28, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at a hearing before the undersigned in December 2015.  Unfortunately, the transcript from that hearing was lost.  The Veteran was informed of the unavailability of the transcript, and he opted for a second hearing before the Board.  Following a March 2016 remand, the Veteran was scheduled for a July 2016 video-conference hearing.  He did not appear at that hearing, and has not provided good cause.  Accordingly, the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

In September 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Prior to July 28, 2015, the Veteran did not meet the threshold percentage requirements for entitlement to a TDIU in accordance with 38 C.F.R. § 4.16(a); however, he was unable to maintain any form of substantially gainful employment consistent with his educational and occupational background as a result of his service-connected disabilities throughout the entire appellate period. 



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an award of TDIU on an extraschedular basis have been met for the appellate period prior to July 28, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his service-connected disabilities precluded him from obtaining and maintaining gainful employment prior to July 28, 2015.  See October 2010 Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Specifically, the Veteran states that he has been unable to work since 2006.  Id.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017); Mittleider v. West, 11 Vet. App. 181 (1998).  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Prior to July 28, 2015, the Veteran was service connected for osteoarthritis of the lumbar spine (osteoarthritis), rated as 40 percent disabling; and schizophrenia (later rated as generalized anxiety disorder), rated as 30 percent disabling.  The Veteran's combined service-connected disability rating was 60 percent.  Thus, he did not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) prior to July 28, 2015.

Nevertheless, the Veteran may be entitled to a TDIU prior to July 28, 2015, if it is established that he was unable to secure or follow substantially gainful employment as a result of the effects of the service-connected disabilities.  38 C.F.R. § 4.16(b) (2017).  Therefore, the Board must determine whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment, or work that was more than marginal, which permitted the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, was incapable of performing the physical and mental acts required by employment prior to July 28, 2015, not whether the Veteran could find employment.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2017).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19 (2017).

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233 (2015).  The regulation requires that, in cases of veterans who evidence suggests are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements of 38 C.F.R. 4.16(a), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2017).

In September 2010, the Veteran submitted a claim for a TDIU.  See Report of General Information, dated September 1, 2010.  On his application for entitlement to a TDIU, he stated that he completed college, receiving a bachelor of arts in economics in 1941.  See October 2010 VA Form 21-8940.  He also stated that he worked as a self-employed horse trainer until 2006.  Id.  Due to an accident, his license was suspended in 2006, and the Veteran reported that he has not worked since.

In December 2010, the Veteran underwent a general medical examination to address the severity of his service-connected disabilities.  Following an examination of the Veteran's service-connected back disorder, the December 2010 examiner opined that it is more likely than not that the Veteran's service-connected condition restricts him from pursuing gainful employment of any kind.  See December 2010 VA Examination Report.  The examiner based this opinion on his findings that the Veteran had difficulty bending, descending stairs, and other difficulties with mobility.  Id.  

Following a January 2011 mental disorders examination, the examiner stated that the Veteran no longer has the physical or mental capacity to work full-time as a horse trainer.  See January 2011 VA Mental Disorders Examination Report.

A February 2011 VA spine examiner diagnosed the Veteran with lumbar arthritis, lumbar spinal stenosis, and T8 compression fracture residuals.  February 2011 Compensation and Pension (C&P) Spine Examination Report.  The examiner stated that those injuries affected his occupation due to decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  Id.  Those conditions also affected his daily activities including those that involved trunk range of motion, lifting, carrying, reaching, walking, standing and cold or damp weather exacerbated his back pain.  Id.    

In a November 2015 VA examination, the examiner clarified that the Veteran does not have a diagnosis of schizophrenia, but rather a diagnosis of generalized anxiety disorder.  The examiner noted that the Veteran lost his license to train horses after a horse under his supervision broke free because he left a door unsecured.  The examiner opined that during the Veteran's time as a self-employed horse trainer, occupational impairments appeared to have been present.  In this regard, the examiner noted that the Veteran's anxiety may have contributed to the incident which caused him to lose his license.  In a November 2016 addendum opinion, the November 2015 examiner stated that the Veteran's anxiety disorder contributed to his inability to work from the time he lost his license to the present.  See November 2016 Medical Opinion DBQ.

Following the Board's September 2016 remand, a request for consideration of the issue of entitlement to a TDIU due to service-connected disabilities on an extraschedular basis was submitted to the Director of Compensation Service.  The February 2018 memorandum from the Director of Compensation Service stated that TDIU on an extraschedular basis was not warranted.  Since the Director determined that entitlement to an extraschedular rating based on individual unemployability was not warranted, the Board now has jurisdiction to decide this issue.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board notes that it does so while placing no probative weight on the findings of the Director of Compensation Service, as that is a non-binding administrative determination and does not constitute medical evidence.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

The Board finds that, after consideration of the record and resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected disabilities were sufficiently disabling as to render him unable to maintain substantially gainful employment consistent with his educational and occupational background prior to July 28, 2015.  In so finding, the Board observes that the Director of Compensation Service did not fully take into account the medical evidence of record, specifically the December 2010 VA examination which opined that the Veteran's osteoarthritis restricted him from pursuing gainful employment of any kind.  Additionally, the January 2011 medical opinion concurred with the December 2010 opinion, opining that the Veteran was physically and mentally incapable of working full time.  

The Board notes that the Veteran graduated from college with a degree in economics, but has spent the majority of his career as a horse trainer, which is the type of job his service-connected osteoarthritis would preclude as a result of his inability to physically exert himself.  Additionally, the Veteran lacks sufficient transferable job skills to obtain employment in a more sedentary environment.  Assuming such a job was available, the Veteran would almost certainly have been unable to maintain employment given that his anxiety disorder causes mild memory loss and difficulty in establishing and maintaining effective work and social relationships.  With such limitations and barriers imposed by his service-connected disabilities, the Board finds that the Veteran realistic potential for obtaining and maintaining substantially gainful employment prior to July 28, 2015, was minimal.

Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates that prior to July 28, 2015, he was unemployable due to service-connected disabilities.  Accordingly, the criteria for a TDIU on an extraschedular basis are met. 


ORDER

Entitlement to a TDIU on an extraschedular basis is granted for the appellate period prior to July 28, 2015, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


